315



         OFFICE     OF    THE   ATTORNEY     GENERAL           OF    TEXAS
                                    AUSTIN




ysaorrble     ii. Pot Sduardt
civil    IJiotriot Attorney
DOll~O      COtUltr
Dallas       P   rtxos

pear   b.r. EZdwardoi

                                                                             V.A.C.S.


                                                        populttlan   or only
                                                        tits’ tad lopeci~l
                                                        portmttt heed. tram
                                                       on0 on aomptnwtfon
                                                       Article   72)12e.

                                                       otter         or Ptbrumy   ¶I,


                                                         0, at its Regular
                                                         nd 82!l,   ilouot Bill
                                                          ot tilt  aerlotd
                                                         an amendment     to Sub-
                                                         or     the  Acts ot the
                                                               OD’O ADnotated
                                                               on (la).  Kouoo
                                                     Bptofel Ltwo ot
                                                         and klouot Bill
                                                               rt,
                                page 744 of the Special Loma of maid


                  a&id    iLouse bill YO. 223 being Art. !wl2e, Ssc-
 Uon     l@(b)    UDOD~    other provisions, provide8 es folluwo~

               l*Yhene~tr amy dlotriot     or oountr ottiter,      or
 precinct   ofiiotr    rhen suoh prtointt    offlctr   is comptnuted
 on a eeltry baoie, with the oxatption OC diotrlat            attorneys
 and criminal district lttornqo,          &ml1 require the services
 et deputies,     loolotonto  and eap~o~tto,      in the ptrfO?mo?soe
 et No dudea,       he eholl apply in writing te the Cotiooien-
 era L'ourt or hie county for authority to appoint suah dspu-
                                                                                316

fio~oroble     u. Pot IUloordo- page 2



LIMOS looiotmto,                and slplo~oto, moh    wr itten
                                                             lpplicotico
       o aWOrD t0 WId t0 Set fort6 tht IIUmbU’DOOded,               the
;&&tiooo      to br riiiod, the dutlO8 to be pcfrrmd,                sad
 as smount of compenutioa      to be paid. * andI
               o'hob            mOh   8pplleOtlOn eholl bt 8000mp~ied      by
l sto tta tnt  ohmlag the probable reoeipto       from rtoa,  eoa-
~oolo~o,     and oompawtloa      to be cOllO0tsd b7 the ottlot
lt the OftiOor oo lpplyiog &bring the firno 7rar ~hieb
till    laclml~ oil oolori40     oad txpenoto or ouch oftloe,
&    Reid Court oh811 oak8 its      ordk outbborioin~ the opi
~eiDtPODt    or UOb  dOputloo,    lo o iItM ts  , eqdgeeo
                                               sad
la rlx the Ootpon8atiOn        to be paid them within tho rfrrto-
~~ooo herein preecribul      and determine the number to be*
po&nted,      lo     in   tbo    diourotioa oi ooid Vourt   may stem proper.9
                *&ml furthor           protidto~
                hat        mnximm compenution   which mof be ollored to
the doputlto,           asSiStant sod omplo~eeo ot the otticero berebr
~iected        for    thtlr    ltrviceo eholl be as folloro~
           '*Pirot Aooiot8at or ChieS Deputy not to exceed
rhroe Fhouoond, 61x Hundred Dolloro (@,dOO.DO) per annum,
one Aoalotont  chief Deputy not to excsed Three Tbmocnd  Dol-




r-ted        hereby oh011 rboeirs            not ltio thon~fhree Thoiiond Dil-
 lore (@,(000.00)  per onou6    provided lurthtr thot hoods ot
 deportteats  aoy ooob be al i owed by the Comwiooiooero Court,
 when ntoeoaary in the judgment ot 8uoh Court, to reatl~e     PC-
 lpeotire  oolorioo Dot to oxxoeedtho rate of ho Theuoond,
 Pito Hundred Dolloro ((Z,bOO.OO) per onouoi,ehen ouch heads
 or departments Sought to bC rppointfd       oboll hove pr~riouol~
 served the county or dlotriot     by which they ore employed
 for not less than tso (2) oolrtinucus yehro,      but no herd of
 l deportment   oh011 bo creoted   traept ehorr the person oought
 to bo appointed   is to be in ltu81      CbugS et the deportment
 with deputies   or oooiotonte   Under his oupenloion, ani ouob
 Leads of departIGODt0 shall oalP be rppoiatod la etficeo      oop-
 able of l bsoo iido oubdiridon       lnte deprtmeato~ prorlded
 rurthor,  that la 811 oountloo affected by this Act, having
 acre than one Dietriot Court or Crlm.inal D&strict      Court, tho
 deputies  o r looiotonto   of the Diotrlct   Clerk, rho or0 regulor-
 lp lOdgDtd to servo in euch Courts l o clerks, shall be ‘coa-
SoDorable Al.Pot Edoordo - py;e !)



~@red          as heads Of departteats Within the seanlng of thio
Mt.’

          WOIAOO bill NO. 822 being 7OrnOD'o H0~18cd Ciril
gtotuteo, Art1810 7262 as to oountieo having a population
LO     ~000~     Of Sb8&00          inhabitrats,           provides        00 tOllO~0~
                 owe   l l   prorldod, that in counties herin&                         l popu-
1*tion 0e three hundred 8Dd fifty-Give  thouband (m8,ooo)
•~ more 8ooorUiDg to the loot preceding Federal Ctnouo, the
~o0eooor 8nd ~olleotor  of %x00 may In addltlon contract
with loD8cial deputieom heria~: 8oeclol ttchniool  training,
ofill. lDd tXPtPitat8 for tbbe ~pOOt   Of 8Odttin~   him in

                                       nd up otrtl es and int*f
91 oil and mineral btarlne 1 ado
e*tO  therein,                              l
                induotrlal nd"uDu~actur~nr plonto, and other
promrtieo r h tF 0 lDecia1 tcchnlcal skill and training      is m-
           In addition thereto   ouch lpociol otdotanto,     clerl-
%P' , locounting , or rt enoC;rapher, 08 coy be neoeooary to con-
duct the orgonio8tlon herein proridod for aDd to early out
the purpooco of this Act my be applied for 8nd appointed in
lue canner pwldtd      they oboll be lp p o lnted  only ror the pur-
poooo CODOi8ttXItwith thlo Act. Ia addition        thereto, the Au-
eowr and Collector of Taxes oball bo authorized to apply for
tbt  appoimtuent of 8 l  pec~al head of the automobile dlridon
of No o fficatea lalor~ Dot to exaeed ho Thousand, Shen
nundrtd Dollaro ($2,700)     per emus.    The tonperrution to be
paid ouch loptoiol depublto* old lopociol outooobile        deport-
aeat hoad* oball be oubjtot to tho opproral of the Ccmo,iosion-
 ore Court and the County Auditor, and limitatlono upon the
8mouDt Of uch ooeiDeautfon      rlowhere Drwided shall not lp-
ply. The oontrrot    ot cmplopent oh011 be for l dtC$nitt tom,
 Dot    oxtending      beroW         the term        Of    office     of    the   Aootooor    and
 COllOCtOr, and obbll be udo upon uorn   applic8ticn tc tht
 ~ommfooionerr Court obowing the nweoeity tbereror, and ohall
 be oubject to lpprorol both 08 to oubotonoe and 08 to term by
                   Court aad by the County Auditor.’
 the~~otur.iotiontro

                 r8eOtion       t    Of     floaoo   Bill lo, 222, bdnC;              tbe    amn&
 meat     to   Artlolo 7262, which               6tctloo   2 is not mhom               in    the
 Ytrmoo*o awised             Civil        statuttr,        road0    00     r0ii080t

                 “‘The   faot                  no nuns
                                     is now proridar
                                     that               by which
 the ~oottoor and collector  lr Suet   mty ebttin finftmtian
 upon which to base ourrent looeoomtnt ot properties where
 technical lk.llland training is rtqulred,   that be   ia thertbf
yooorable J. Pat Edmard. - p.g. ,



bo&      to take rendition8   of muoh property at the r8lue fixed
n     the wrier, that   tberebJ &my prOperWe    tmoape their just
         of the burden OS taxation,   lnd the further t8ot that




                                             -k!?!4! 9 srtrtc
                                        e CO~8titutional Hule
&&'i&     bill8 te be r-&d on three mbppuate daya la each
your@ be, and it ia hereby mumptndrd, and thlm Act 8b.11 take
offeat .nd be in full Pore. fro& .nd after its passage, mnd
1% 1. SO emoted.
             *Inquiry   ham been made to t&i8 offloe for oonmtruct-
i.n of t&s a b o ve
                  ltatutem  .m to the limit8tiam  placed tbsreby
upon the malaria8 rbioh omn be legally paid to the Ueputies ot'
tbc A8me88or and Golleator of rues    ot Dell.8 County, (nail..
count having a population In excemm of tbree hundred and fifty-
f&a thousand .~dS!jS,OoO)  inhsbitaatm), and X 83all thtrefert
appreoiate your emmistance on the point8 in issue.
            .lt     im our  opinion    the prmidoos    ot tloume Bill No.
222 likecialLa~m al the 46th begi8lature 1939, amending Arti-
elb 7262, namely 8 *The oomptnmation to be paid much S eci81
        68 and Sp~lal Autqg$&&le UtaQ mball be arbject -fniz        o
opprural or &he Comudmmiooer8 Court and County Autlitor, and
~iuitationm won the amount oi much oomvenmation elrewbcre
 r0lid.d shall Dot applx,’          lam.   tht  eaaept  8.   to those
+&Ipe.Lal  C.puti.8       having mp@eial teohnieA1 t?a.lning, sldll
and uperiennoe, and UIoept am to uid 8Special Automobile Ct-
partment Uead' the llmitationa am to ululem                lf .I1 other
deputitm, apt&al a8m.i8tant8, eleri881, acefnmting              or steno-
grapher. de *pply.

           gIlti cinimtruatfonocaure to u8 im bormaut         by the
emergency olaume ot noume Bill lo. 222 abate (ueted in that
the reamon fo rth e  lpeuial ammndneat et Bourna bill Ro. 822
in lo far am ularier    are aoaotratd ia 8et Cortb mm 'the
further taot that salary iirdtatioam      upon deputies    ssrployed
tor the purpose of pertortin~ the ordiau~ olerio81 &diem
In him ottice  make it impo8sible   to abtdn ttalmia~lly train-
ed and skilled permonn 8ompettnt     to ebtaln the aeetsma~      date
Ujm which to determine proper raluatina8       at pcoprty     in rbitb
 8~tci.l teohnloal kno~lsdne utd tralnlng     is required.*
                                                                 319
yootrtblt 11.Pat lzdwardm- page I5




           *in othw     words,
                            ~8 belle?e that tbe lim.itatlonm
lm-to the maximum ularle8   plaoed upon the deputies, am-
d8t8nt8 and employees of the Tax Ammemmor and Collector
by ~tiolm 3912e, Seation 19(h), applies to all of hle
depUtie8, Sp ec ia l88iD
                     l     ta heler
                                t8, io a ol, eo u nting
                                                    -6
stW“6J'.   era, and all him eoiploTee8uoept  those 'special
&putieS oh hating lpeoial technleal trtiniw,  skill and ex-
perLtnoe rith whom he ~7, with the permimrion ot the Coo-
J88ionerm Court, mteC into a l   p4clal aontraet, and the
8peeial bead of the automobile dirldon, ~bO8e malaq is
8peoifioall~ tixed at Twenty seven Suadred Dollars (f~toO.00)
per annum~
            *Our eonmtruotion baa been questioned by the Tax
~sge88or   and collector, who contends that the legal tfftaf
of Article   7262 in so far am maae la applicable to coun-
ties hating a population of more than three hundmd and
fifty-five thousand (2SS,OOO) inhabltantm, is to remove
entirely   the lfmltatlonm plaoed upon the nlarlem payable
by him by Article 3012t, paragraph h.    Pe eontends  that by
designating him deputies or epeplojeteam (mptoial    ammimtant,
clerioal, accountant or stenograpbtr* he my pay much etn-
ploytt any 8um he cay determint, wbfect, of course, to the
approval of the Camui8sloners Court.

           Will you, therefore, kindly advise whether or not
rou oan conour in our opinion that the prorimion of Article
72&i? that *li~Itation8 upon the amount of much oor.ptneatlon
elmevhtre provided &all not Apple* removes from the limita-
tiOD8 fixed br Article 2Ql2e, Section h, s     those 'Spsclal
Deputlts~ having lptoial teobniaal training, skill and ex-
perience 81th whom the Tax Ammemmor and Colltator may enter
Into a special contraot with the approval  of the Coadmsion-
ermiiourt and the gSpooial Automobile Depertment Btad:m

            We have oareSull7 considered the bill and statutes
 mentioned above, parts of same being met out In 8ubmtance by
 you. CO conour in your well-Cea8ontd Opinion, end adopt
 maait am the opinion of this DepaCtEmt.

                                    verr   truly yours
                                 ATTOtUiEX GENERAL OF TI?XAS


                                   Robert 1;. Lattimort, Jr.‘/
                                                  A88lstant
                                                                 I  OPINION
                                                                 I COMMITTE=